                Case 19-10729-MFW              Doc 425       Filed 08/08/19        Page 1 of 7



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                          Chapter 11
ORCHIDS PAPER PRODUCTS
COMPANY, et al.,1                                         Case No. 19-10729 (MFW)

                   Debtors.                               Jointly Administered


                     NOTICE OF AGENDA OF MATTERS SCHEDULED
                    FOR HEARING ON AUGUST 12, 2019 AT 1:00 P.M. (ET)

CONTINUED MATTER

1.       Motion to Extend Exclusivity Period for Filing a Chapter 11 Plan and Disclosure
         Statement [Docket No. 385; Filed: 7/29/2019]

         Objection Deadline:                August 5, 2019 at 4:00 p.m. (The Official Committee of
                                            Unsecured Creditors was granted an extension until
                                            September 3, 2019 at 4:00 p.m.)

         Related Document(s):               None at this time.

         Response(s) Received:              None at this time.

         Status:          This matter has been continued to the next omnibus hearing scheduled for
                          September 10, 2019 at 10:30 a.m.

MATTERS WITH CERTIFICATE OF NO OBJECTION OR CERTIFICATION OF
COUNSEL

2.       Application of the Official Committee of Unsecured Creditors for an Order Authorizing
         and Approving the Employment and Retention of Montgomery McCracken Walker &
         Rhoads LLP as Delaware Counsel Nunc Pro Tunc to June 3, 2019 [Docket No. 338;
         Filed: 7/10/2019]

         Objection Deadline:                August 6, 2019 at 4:00 p.m.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Orchids Paper Products Company, a Delaware corporation (6944), Orchids Paper Products Company of
South Carolina, a Delaware corporation (7198), and Orchids Lessor SC, LLC, a South Carolina limited liability
company (7298). The location of the Debtors’ mailing address is 201 Summit View Drive, Suite 110, Brentwood,
Tennessee 37027.

69978401.1
               Case 19-10729-MFW         Doc 425     Filed 08/08/19    Page 2 of 7



         Related Document(s):

                   a)   Certification of Counsel Regarding Order Authorizing and Approving the
                        Employment and Retention of Montgomery McCracken Walker & Rhoads
                        LLP as Delaware Counsel Nunc Pro Tunc to June 3, 2019 [Docket No.
                        419; Filed: 8/7/2019

         Response(s) Received:        Informal comments from the United States Trustee

         Status:        A revised proposed form of order has been filed under certification of
                        counsel. No hearing is necessary unless the Court directs otherwise.

3.       Motion of Debtors for an Order Authorizing Debtors to Redact and File Under Seal
         Certain Information Contained in the Final Schedules to the Asset Purchase Agreement
         [Docket No. 355; Filed: 7/12/2019]

         Objection Deadline:          July 26, 2019 at 4:00 p.m.

         Related Document(s):

                   a)   Certification of Counsel Regarding Order Authorizing Debtors to Redact
                        and File Under Seal Certain Information Contained in the Final Schedules
                        to the Asset Purchase Agreement [Docket No. 424; Filed: 8/7/2019]

         Response(s) Received:        Informal comments from the United States Trustee

         Status:        A revised proposed form of order has been filed under certification of
                        counsel. No hearing is necessary unless the Court directs otherwise.

4.       Application of the Official Committee of Unsecured Creditors for Entry of an Order
         Authorizing the Employment and Retention of Dean Machinery International, Inc. as
         Equipment and Machinery Appraisers, Effective as of July 17, 2019, Pursuant to 11
         U.S.C. §§ 328, 330, and 1103, Fed. R. Bankr. P. 2014(a), and Local Rule 2014-1 [Docket
         No. 373; Filed: 7/19/2019]

         Objection Deadline:          August 6, 2019 at 4:00 p.m.

         Related Document(s):

                   a)   Supplemental Declaration of Walter Dean in Support of the Application of
                        the Official Committee of Unsecured Creditors for Entry of an Order
                        Authorizing the Employment and Retention of Dean Machinery
                        International, Inc. as Equipment and Machinery Appraisers, Effective as of
                        July 17, 2019, Pursuant to 11 U.S.C. §§ 328, 330, and 1103, Fed. R.
                        Bankr. P. 2014(a), and Local Rule 2014-1[Docket No. 420; Filed:
                        8/7/2019]



                                                 2
69978401.1
               Case 19-10729-MFW         Doc 425    Filed 08/08/19    Page 3 of 7



                   b)   Certification of Counsel Regarding Order Approving and Authorizing the
                        Official Committee of Unsecured Creditors to Employ and Retain Dean
                        Machinery International, Inc. as Equipment and Machinery Appraisers,
                        Effective as of July 17, 2019, Pursuant to 11 U.S.C. §§ 328, 330, and
                        1103, Fed. R. Bankr. P. 2014(a), and Local Rule 2014-1[Docket No. 421;
                        Filed: 8/7/2019]

         Response(s) Received:        Informal comments from the United States Trustee

         Status:        A revised proposed form of order has been filed under certification of
                        counsel. No hearing is necessary unless the Court directs otherwise.

5.       Motion of Debtors for Entry of an Order Extending the Deadline to Assume or Reject
         Unexpired Leases and Nonresidential Real Property [Docket No. 384; Filed: 7/29/2019]

         Objection Deadline:          August 5, 2019 at 4:00 p.m.

         Related Document(s):

                   a)   Certificate of No Objection Regarding Motion of Debtors for Entry of an
                        Order Extending the Deadline to Assume or Reject Unexpired Leases and
                        Nonresidential Real Property [Docket No. 422; Filed: 8/7/2019]

                   b)   Proposed Order

         Response(s) Received:        Informal comments from the Official Committee of
                                      Unsecured Creditors.

         Status:        A certificate of no objection has been filed. No hearing is necessary
                        unless the Court directs otherwise.

6.       Second Omnibus Motion of Debtors for Entry of an Order (I) Authorizing the Debtors to
         Reject Certain Executory Contracts and (II) Granting Certain Related Relief [Docket No.
         386; Filed: 7/29/2019]

         Objection Deadline:          August 5, 2019 at 4:00 p.m.

         Related Document(s):

                   a)   Certification of Counsel Regarding Second Omnibus Order (I)
                        Authorizing the Debtors to Reject Certain Executory Contracts and (II)
                        Granting Certain Related Relief [Docket No. 423; Filed: 8/7/2019]

         Response(s) Received:        Informal comments from the Official Committee of
                                      Unsecured Creditors

         Status:        A revised proposed form of order has been filed under certification of
                        counsel. No hearing is necessary unless the Court directs otherwise.

                                                3
69978401.1
              Case 19-10729-MFW         Doc 425     Filed 08/08/19    Page 4 of 7



MATTERS GOING FORWARD

7.       Notice of Filing of Notice to Counterparties to Potentially Assumed Executory Contracts
         and Unexpired Leases Regarding Cure Amounts and Possible Assignment to the Stalking
         Horse Bidder or Such Other Successful Bidder at Auction [Docket No. 187; Filed:
         5/23/2019]

         Objection Deadline:         June 28, 2019 at 4:00 p.m. to Amended Notice

         Related Document(s):

                a)     Notice of Filing of Amended Notice to Counterparties to Potentially
                       Assumed Executory Contracts and Unexpired Leases Regarding Cure
                       Amounts and Possible Assignment to the Stalking Horse Bidder or Such
                       Other Successful Bidder at Auction [Docket No. 257; Filed: 6/14/2019]

                b)     Notice of Assumption and Assignment of Executory Contracts and
                       Unexpired Leases [Docket No. 303; Filed: 6/28/2019]

         Response(s) Received:

                a)     Objection and Reservation of Rights with Joinder to the Cure Amounts
                       Proposed in, and Other Aspects of, the Debtors’ Notice to Counterparties
                       to Potentially Assumed Executory Contracts and Unexpired Leases
                       Regarding Cure Amounts and Possible Assignment to the Stalking Horse
                       Bidder or Such Other Successful Bidder at Auction filed by RDP 27, LLC,
                       Rural Development Partners, LLC, U.S. Bancorp Community
                       Development Corporation, USBCDC Investment Fund 158, LLC,
                       USBCDE LLC, and USBCDE Sub-CDE 146, LLC [Docket No. 228;
                       Filed: 6/12/2019]

                b)     Objection, Reservation of Rights and Response of the United Steelworkers
                       to Cure Amount [Docket No. 250; Filed: 6/13/2019]

                c)     Objection and Reservation of Rights to Notice of Possible Assumption and
                       Assignment of Certain Executory Contracts and Unexpired Leases filed by
                       Fabrica de Papel San Francisco, S.A. de C.V. [Docket No. 277; Filed:
                       6/24/2019]

                d)     Dixie Pulp & Paper, Inc.’s Limited Objection and Reservation of Rights
                       with Respect to (I) Notice to Counterparties to Potentially Assumed
                       Executory Contracts and Unexpired Leases Regarding Cure Amounts and
                       Possible Assignment to the Stalking Horse Bidder or Such Other
                       Successful Bidder at Auction [D.I. 187] and (II) Amended Notice to
                       Counterparties to Potentially Assumed Executory Contracts and
                       Unexpired Leases Regarding Cure Amounts and Possible Assignment to
                       the Stalking Horse Bidder or Such Other Successful Bidder at Auction
                       [D.I. 257] [Docket No. 304; Filed: 6/28/2019]
                                                4
69978401.1
               Case 19-10729-MFW          Doc 425      Filed 08/08/19   Page 5 of 7



                   e)   Informal responses from Little Rapids Corporation; South Carolina
                        Energy & Gas; Gellco Clothing & Shoes

         Status:        This matter will go forward.

8.       Joint Statement Pursuant to Paragraph 43 of Order (I) Approving the Sale of Substantially
         All of the Debtors Assets Free and Clear of All Liens, Claims, Encumbrances, and
         Interests, (II) Authorizing the Assumption and Assignment of Contracts and Leases, and
         (III) Granting Related Relief [Docket No. 372; Filed: 7/19/2019]

         Objection Deadline:           N/A

         Related Document(s):          None.

         Response(s) Received:         None.

         Status:        This matter will go forward as a status conference.

9.       Evidentiary Hearing Regarding Dispute Between the Debtors and Fabrica de Papel San
         Francisco, S.A. de C.V.

         Related Document(s):

                   a)   Objection and Reservation of Rights to Notice of Possible Assumption and
                        Assignment of Certain Executory Contracts and Unexpired Leases filed by
                        Fabrica de Papel San Francisco, S.A. de C.V. [Docket No. 277; Filed:
                        6/24/2019]

                   b)   Objection of Fabrica de Papel San Francisco S.A. de C.V. to Motion of
                        Debtors for Entry of (I) an Order (A) Approving Bid Procedures in
                        Connection with the Potential Sale of Substantially All of the Debtors’
                        Assets (B) Scheduling an Auction and a Sale Hearing, (C) Approving the
                        Form and Manner of Notice Thereof, (D) Authorizing the Debtors to Enter
                        into the Option Agreement and the Stalking Horse Agreement, (E)
                        Approving Bid Protections, (F) Approving Procedures for the Assumption
                        and Assignment of Contracts and Leases, and (G) Granting Related Relief;
                        and (II) an Order (A) Approving the Sale of Substantially All of the
                        Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and
                        Interests, (B) Authorizing the Assumption and Assignment of Contracts
                        and Leases, and (C) Granting Related Relief [Docket No. 287; Filed:
                        6/25/2019]

                   c)   Debtors' Response to Objection and Reservation of Rights of Fabrica de
                        Papel San Francisco, S.A. de C.V. [Docket No. 349; Filed: 7/11/2019]

                   d)   Order Approving Stipulation Between the Debtors and Fabrica de Papel
                        San Francisco, S.A. de C.V. [Docket No. 351; Entered: 7/12/2019]

                                                 5
69978401.1
               Case 19-10729-MFW         Doc 425     Filed 08/08/19    Page 6 of 7



                   e)   Notice of Service of Request for Production of Documents to Fabrica de
                        Papel San Francisco, S.A. de C.V. and Debtors' Interrogatories to Fabrica
                        de Papel San Francisco, S.A. de C.V. [Docket No. 365; Filed: 7/15/2019]

                   f)   Notice of Service of (i) Fabrica de Papel San Francisco, S.A. de C.V.'s
                        First Set of Interrogatories to the Debtors and (ii) Fabrica de Papel San
                        Francisco, S.A. de C.V.'s First Set of Document Requests to the Debtors
                        [Docket No. 367; Filed: 7/15/2019]

                   g)   Notice of Deposition of the Debtors Pursuant to Fed.R.Civ.P. 30(b)(6) as
                        incorporated by Fed.R.Bankr.P. 7030 and 9014 [Docket No. 379; Filed:
                        7/26/2019]

                   h)   Notice of Service of Debtors' Response to Fabrica de Papel San Francisco,
                        S.A. de C.V.'s First Set of Interrogatories [Docket No. 381; Filed:
                        7/29/2019]

                   i)   Amended Notice of Deposition of Fabrica de Papel San Francisco, S.A. de
                        C.V. Pursuant to Fed.R.Civ.P. 30(b)(6) as incorporated by Fed.R.Bankr.P.
                        7030 and 9014 [Docket No. 397; Filed: 7/31/2019]

         Status:        The Debtors and Fabrica de Papel San Francisco, S.A. de C.V.’s respective
                        briefs will be filed on August 8, 2019. This matter will go forward.

Dated: August 8, 2019                        Respectfully submitted,
       Wilmington, Delaware
                                             POLSINELLI PC

                                              /s/ Shanti M. Katona
                                             Christopher A. Ward (Del. Bar No. 3877)
                                             Shanti M. Katona (Del. Bar No. 5352)
                                             Brenna A. Dolphin (Del. Bar No. 5604)
                                             222 Delaware Avenue, Suite 1101
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 252-0920
                                             Facsimile: (302) 252-0921
                                             cward@polsinelli.com
                                             skatona@polsinelli.com
                                             bdolphin@polsinelli.com

                                             -and-




                                                6
69978401.1
             Case 19-10729-MFW   Doc 425   Filed 08/08/19    Page 7 of 7



                                    Jerry L. Switzer, Jr. (Admitted Pro Hac Vice)
                                    150 N. Riverside Plaza, Suite 3000
                                    Chicago, Illinois 60606
                                    Telephone: (312) 819-1900
                                    Facsimile: (312) 819-1910
                                    jswitzer@polsinelli.com

                                    Counsel to the Debtors and
                                    Debtors in Possession




                                       7
69978401.1
